
	

113 HR 1672 RH: Limestone Hills Training Area Withdrawal Act
U.S. House of Representatives
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 86
		113th CONGRESS
		1st Session
		H. R. 1672
		[Report No. 113–121, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 23, 2013
			Mr. Daines (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			June 24, 2013
			Additional sponsor: Mr.
			 Amodei
		
		
			June 24, 2013
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 24, 2013
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 23, 2013
		
		
			
		
		A BILL
		To withdraw and reserve certain public
		  lands administered by the Bureau of Land Management for exclusive military use
		  as part of the Limestone Hills Training Area, Montana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Limestone Hills Training Area
			 Withdrawal Act.
		2.Withdrawal and
			 reservation of public lands for Limestone Hills Training Area, Montana
			(a)WithdrawalSubject to valid existing rights and except
			 as provided in this Act, the public lands and interests in lands described in
			 subsection (c), and all other areas within the boundaries of such lands as
			 depicted on the map provided for by subsection (d) that may become subject to
			 the operation of the public land laws, are hereby withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and the
			 mineral leasing and geothermal leasing laws.
			(b)Reservation;
			 purposeSubject to the
			 limitations and restrictions contained in section 4, the public lands withdrawn
			 by subsection (a) are reserved for use by the Secretary of the Army for the
			 following purposes:
				(1)The conduct of training for active and
			 reserve components of the Armed Forces.
				(2)The construction,
			 operation, and maintenance of organizational support and maintenance facilities
			 for component units conducting training.
				(3)The conduct of training by the Montana
			 Department of Military Affairs, except that any such use may not interfere with
			 purposes specified in paragraphs (1) and (2).
				(4)The conduct of training by State and local
			 law enforcement agencies, civil defense organizations, and public education
			 institutions, except that any such use may not interfere with military training
			 activities.
				(5)Other defense-related
			 purposes consistent with the purposes specified in the preceding
			 paragraphs.
				(c)Land
			 DescriptionThe public lands
			 and interests in lands withdrawn and reserved by this section comprise
			 approximately 18,644 acres in Broadwater County, Montana, as generally depicted
			 as Proposed Land Withdrawal on the map titled Limestone
			 Hills Training Area Land Withdrawal, dated April 10, 2013.
			(d)Legal description and
			 map
				(1)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of the
			 Interior shall publish in the Federal Register a legal description of the
			 public land withdrawn under subsection (a) and a copy of a map depicting the
			 legal description of the withdrawn land.
				(2)Force of
			 lawThe legal description and map published under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of the Interior may correct errors in the legal
			 description.
				(3)Reimbursement of
			 costsThe Secretary of the Army shall reimburse the Secretary of
			 the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection.
				(e)Indian
			 tribesNothing in this Act
			 shall be construed as altering any rights reserved for an Indian tribe for
			 tribal use of lands within the military land withdrawal by treaty or Federal
			 law. The Secretary of the Army shall consult with any Indian tribes in the
			 vicinity of the military land withdrawal before taking action within the
			 military land withdrawal affecting tribal rights or cultural resources
			 protected by treaty or Federal law.
			3.Management of withdrawn
			 and reserved landsDuring the
			 period of the withdrawal and reservation specified in section 6, the Secretary
			 of the Army shall manage the public lands withdrawn by section 2 for the
			 purposes specified in subsection (b) of such section, subject to the
			 limitations and restrictions contained in section 4.
		4.Special rules governing
			 minerals management
			(a)Indian Creek
			 Mine
				(1)In
			 generalOf the lands
			 withdrawn by section 2, locatable mineral activities in the approved Indian
			 Creek Mine plan of operations, MTM–78300, shall be regulated pursuant to
			 subparts 3715 and 3809 of title 43, Code of Federal Regulations. Of the lands
			 withdrawn by section 2, the land area subject to the approved plan of
			 operations shall permanently remain open to the amendment or relocation of
			 mining claims (or both) under the Act of May 10, 1872 (commonly known as the
			 General Mining Act of 1872; 30 U.S.C. 22 et seq.) to the extent necessary to
			 preserve the mining operations described in the approved plan of
			 operations.
				(2)Restrictions on
			 Secretary of the ArmyThe Secretary of the Army shall make no
			 determination that the disposition of or exploration for minerals as provided
			 for in the approved plan of operations is inconsistent with the defense-related
			 uses of the lands covered by the military land withdrawal. The coordination of
			 such disposition of and exploration for minerals with defense-related uses of
			 such lands shall be determined pursuant to procedures in an agreement provided
			 for under subsection (c).
				(b)Removal of unexploded
			 ordnance on lands To be mined
				(1)Removal
			 activitiesSubject to the
			 availability of funds appropriated for such purpose, the Secretary of the Army
			 shall remove unexploded ordnance on lands withdrawn by section 2 that are
			 subject to mining under subsection (a), consistent with applicable Federal and
			 State law. The Secretary of the Army may engage in such removal of unexploded
			 ordnance in phases to accommodate the development of the Indian Creek Mine
			 pursuant to subsection (a).
				(2)Report on removal
			 activitiesThe Secretary of
			 the Army shall annually submit to the Secretary of the Interior a report
			 regarding the unexploded ordnance removal activities for the previous fiscal
			 year performed pursuant to this subsection. The report shall include—
					(A)the amounts of funding
			 expended for unexploded ordnance removal on the lands withdrawn by section 2;
			 and
					(B)the identification of the
			 lands cleared of unexploded ordnance and approved for mining activities by the
			 Secretary of the Interior.
					(c)Implementation
			 agreement for mining activitiesThe Secretary of the Interior and the
			 Secretary of the Army shall enter into an agreement to implement this section
			 with regard to coordination of defense-related uses and mining and the ongoing
			 removal of unexploded ordnance. The duration of the agreement shall be the same
			 as the period of the withdrawal under section 2, but may be amended from time
			 to time. The agreement shall provide the following:
				(1)That Graymont Western US,
			 Inc., or any successor or assign of the approved Indian Creek Mine mining plan
			 of operations, MTM–78300, is invited to be a party to the agreement.
				(2)Provisions regarding the day-to-day
			 joint-use of the Limestone Hills Training Area.
				(3)Provisions addressing when military and
			 other authorized uses of the withdrawn lands will occur.
				(4)Provisions regarding when
			 and where military use or training with explosive material will occur.
				(5)Provisions regarding the
			 scheduling of training activities conducted within the withdrawn area that
			 restrict mining activities and procedures for deconfliction with mining
			 operations, including parameters for notification and sanction of anticipated
			 changes to the schedule.
				(6)Provisions regarding
			 liability and compensation for damages or injury caused by mining or military
			 training activities.
				(7)Provisions for periodic
			 review of the agreement for its adequacy, effectiveness, and need for
			 revision.
				(8)Procedures for access
			 through mining operations covered by this section to training areas within the
			 boundaries of the Limestone Hills Training Area.
				(9)Procedures for scheduling
			 of the removal of unexploded ordnance.
				(d)Existing memorandum of
			 agreementUntil such time as
			 the agreement required under subsection (c) becomes effective, the compatible
			 joint use of the lands withdrawn and reserved by section 2 shall be governed,
			 to the extent compatible, by the terms of the 2005 Memorandum of Agreement
			 among the Montana Army National Guard, Graymont Western US Inc. and the Bureau
			 of Land Management.
			5.Grazing
			(a)Issuance and
			 administration of permits and leasesThe issuance and administration of grazing
			 permits and leases, including their renewal, on the public lands withdrawn by
			 section 2 shall be managed by the Secretary of the Interior consistent with all
			 applicable laws, regulations, and policies of the Secretary of the Interior
			 relating to such permits and leases.
			(b)Safety
			 requirementsWith respect to
			 any grazing permit or lease issued after the date of the enactment of this Act
			 for lands withdrawn by section 2, the Secretary of the Interior and the
			 Secretary of the Army shall jointly establish procedures that are consistent
			 with Department of the Army explosive and range safety standards and that
			 provide for the safe use of any such lands.
			(c)AssignmentThe Secretary of the Interior may, with the
			 agreement of the Secretary of the Army, assign the authority to issue and to
			 administer grazing permits and leases to the Secretary of the Army, except that
			 such an assignment may not include the authority to discontinue grazing on the
			 lands withdrawn by section 2.
			6.Duration of withdrawal
			 and reservationThe military
			 land withdrawal made by section 2 shall terminate on March 31, 2039.
		7.Payments in lieu of
			 taxesThe lands withdrawn by
			 section 2 shall remain eligible as entitlement land under 31 U.S.C.
			 6901.
		8.Hunting, fishing and
			 trappingAll hunting, fishing
			 and trapping on the lands withdrawn by section 2 shall be conducted in
			 accordance with the provisions of 10 U.S.C. 2671.
		9.Water rights
			(a)Water
			 rightsNothing in this Act shall be construed—
				(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands withdrawn by section 2; or
				(2)to authorize the
			 appropriation of water on lands withdrawn by section 2 except in accordance
			 with applicable State law.
				(b)Effect on previously
			 acquired or reserved water rightsThis section shall not be
			 construed to affect any water rights acquired or reserved by the United States
			 before the date of the enactment of this Act.
			10.Brush and range fire
			 prevention and suppression
			(a)Required
			 activitiesThe Secretary of
			 the Army shall, consistent with any applicable land management plan, take
			 necessary precautions to prevent, and actions to suppress, brush and range
			 fires occurring as a result of military activities on the lands withdrawn and
			 reserved by section 2, including fires outside those lands that spread from the
			 withdrawn land and which occurred as a result of such activities.
			(b)Cooperation of
			 Secretary of the InteriorAt the request of the Secretary of the
			 Army, the Secretary of the Interior shall provide assistance in the suppression
			 of such fires and shall be reimbursed for such assistance by the Secretary of
			 the Army. Notwithstanding 10 U.S.C. 2215, the Secretary of the Army may
			 transfer to the Secretary of the Interior, in advance, funds to reimburse the
			 costs of the Department of the Interior in providing such assistance.
			11.On-going
			 decontaminationDuring the
			 withdrawal and reservation authorized by section 2, the Secretary of the Army
			 shall maintain, to the extent funds are available for such purpose, a program
			 of decontamination of contamination caused by defense-related uses on such
			 lands consistent with applicable Federal and State law. The Secretary of
			 Defense shall include a description of such decontamination activities in the
			 annual report required by section 10 U.S.C. 2711.
		12.Application for renewal
			 of a withdrawal and reservation
			(a)NoticeTo
			 the extent practicable, no later than five years before the termination of the
			 withdrawal and reservation made by section 2, the Secretary of the Army shall
			 notify the Secretary of the Interior whether the Secretary of the Army will
			 have a continuing defense-related need for any of the lands withdrawn and
			 reserved by section 2 after the termination date of such withdrawal and
			 reservation. The Secretary of the Army shall provide a copy of the notice to
			 the Committee on Armed Services and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Armed Services and the Committee
			 on Natural Resources of the House of Representatives.
			(b)Filing for
			 extensionIf the Secretary of the Army concludes that there will
			 be a continuing defense-related need for any of the withdrawn and reserved
			 lands after the termination date, the Secretary of the Army shall file an
			 application for extension of the withdrawal and reservation of such needed
			 lands in accordance with the regulations and procedures of the Department of
			 the Interior applicable to the extension of withdrawals and
			 reservations.
			13.Limitation on
			 subsequent availability of lands for appropriationAt
			 the time of termination of a withdrawal and reservation made by section 2, the
			 previously withdrawn lands shall not be open to any form of appropriation under
			 the public land laws, including the mining laws and the mineral leasing and
			 geothermal leasing laws, until the Secretary of the Interior publishes in the
			 Federal Register an appropriate order specifying the date upon which such lands
			 shall be restored to the public domain and opened for such purposes.
		14.Relinquishment
			(a)Notice of intention to
			 relinquishIf, during the period of withdrawal and reservation
			 under section 2, the Secretary of the Army decides to relinquish any or all of
			 the lands withdrawn and reserved, the Secretary of the Army shall file a notice
			 of intention to relinquish with the Secretary of the Interior.
			(b)Determination of
			 contaminationAs a part of the notice under subsection (a), the
			 Secretary of the Army shall include a written determination concerning whether
			 and to what extent the lands that are to be relinquished are contaminated with
			 explosive materials or toxic or hazardous substances.
			(c)Public
			 noticeThe Secretary of the Interior shall publish in the Federal
			 Register the notice of intention to relinquish, including the determination
			 concerning the contaminated state of the lands.
			(d)Decontamination of
			 lands to be relinquished
				(1)If land subject of a
			 notice of intention to relinquish pursuant to subsection (a) is contaminated,
			 and the Secretary of the Interior, in consultation with the Secretary of the
			 Army, determines that decontamination is practicable and economically feasible
			 (taking into consideration the potential future use and value of the land) and
			 that, upon decontamination, the land could be opened to operation of some or
			 all of the public land laws, including the mining laws and the mineral leasing
			 and geothermal leasing laws, the Secretary of the Army shall decontaminate the
			 land to the extent that funds are appropriated for such purpose.
				(2)If the Secretary of the
			 Interior, after consultation with the Secretary of the Army, concludes that
			 decontamination of land subject of a notice of intention to relinquish pursuant
			 to subsection (a) is not practicable or economically feasible, or that the land
			 cannot be decontaminated sufficiently to be opened to operation of some or all
			 of the public land laws, or if Congress does not appropriate sufficient funds
			 for the decontamination of such land, the Secretary of the Interior shall not
			 be required to accept the land proposed for relinquishment.
				(3)If the Secretary of the Interior declines
			 to accept the lands that have been proposed for relinquishment because of their
			 contaminated state, or if at the expiration of the withdrawal and reservation
			 made by section 2 the Secretary of the Interior determines that some of the
			 lands withdrawn and reserved are contaminated to an extent which prevents
			 opening such contaminated lands to operation of the public land laws—
					(A)the Secretary of the Army
			 shall take appropriate steps to warn the public of the contaminated state of
			 such lands and any risks associated with entry onto such lands;
					(B)after the expiration of
			 the withdrawal and reservation, the Secretary of the Army shall undertake no
			 activities on such lands except in connection with decontamination of such
			 lands; and
					(C)the Secretary of the Army
			 shall report to the Secretary of the Interior and to the Congress concerning
			 the status of such lands and all actions taken in furtherance of this
			 paragraph.
					(e)Revocation
			 authorityUpon deciding that it is in the public interest to
			 accept the lands proposed for relinquishment pursuant to subsection (a), the
			 Secretary of the Interior may order the revocation of the withdrawal and
			 reservation made by section 2 as it applies to such lands. The Secretary of the
			 Interior shall publish in the Federal Register the revocation order, which
			 shall—
				(1)terminate the withdrawal
			 and reservation;
				(2)constitute official
			 acceptance of the lands by the Secretary of the Interior; and
				(3)state the date upon which
			 the lands will be opened to the operation of some or all of the public land
			 laws, including the mining laws.
				(f)Acceptance by Secretary
			 of the InteriorNothing in this section shall be construed to
			 require the Secretary of the Interior to accept the lands proposed for
			 relinquishment if the Secretary determines that such lands are not suitable for
			 return to the public domain. If the Secretary makes such a determination, the
			 Secretary shall provide notice of the determination to Congress.
			
	
		June 24, 2013
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		June 24, 2013
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
